ORDER

PER CURIAM:
AND NOW, this 12th day of January, 1999, upon consideration of the Report and *676Recommendations of the Disciplinary Board dated November 12,1998, it is hereby
ORDERED that SCOTT RINE HAZEL be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year and one (1) day, that the suspension be stayed in its entirety, and Respondent is placed on probation for a period of one (1) year subject to the following conditions:
1. Respondent shall abstain from using alcohol or any other mind altering chemical;
2. Respondent shall regularly attend Alcoholics Anonymous meetings on a weekly basis;
3. Respondent shall obtain a sponsor in Alcoholics Anonymous and maintain weekly contact with that sponsor;
4. A sobriety monitor shall be appointed to monitor Respondent in accordance with Disciplinary Board Rule § 89.293(e);
5. Respondent shall furnish his sobriety monitor with his Acoholics Anonymous sponsor’s name, address and telephone number;
6. Respondent shall establish his weekly attendance at Acoholics Anonymous meetings by providing written verification on a Board approved form to his sobriety monitor;
7. Respondent shall undergo any counseling, out-patient or in-patient treatment, prescribed by a physician or alcohol counselor.
8. With the sobriety monitor, Respondent shall:
a. meet at least twice per month;
b. maintain weekly telephone contact;
c. provide the necessary properly executed written authorizations to verify his compliance with the required substance abuse treatment; and
d. cooperate fully.
9. The appointed sobriety monitor shall:
a.monitor Respondent’s compliance with the terms and conditions of the order imposing probation;
b. assist Respondent in arranging any necessary professional or substance abuse treatment;
c. meet with Respondent at least twice per month and maintain weekly telephone contact with Respondent;
d. maintain direct monthly contact with the Acoholics Anonymous chapter attended by the Respondent;
e. file with the Secretary of the Board quarterly written reports; and
f. immediately report to the Secretary of the Board any violations by the Respondent of the terms and conditions of the probation.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.